Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
Claim 17 is canceled.
Applicant’s amendment including amended claims filed on 03/16/2022 has been entered.
The amended claim limitations do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for claim interpretation.
Claim objections have been withdrawn.
Claim rejections under 35 U.S.C. 103 have been withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 8 and 12 the prior arts of record do not teach generating common test bits by comparing the parity bits of at least two of the banks, and generating individual test bits for each of the banks by comparing bits of the write data with the common test bits; writing the write data to the normal cell region and writing the individual test bits to a parity cell region within a corresponding bank.
The prior art of record CHA et al. (US 20190012229 A1) teach that an error correction circuit of a semiconductor memory device including a memory cell array includes an error correction code (ECC) memory that stores an ECC and an ECC engine. The ECC is represented by a generation matrix. The ECC engine generates first parity data based on main data using the ECC, and corrects at least one error bit in the main data read from. the memory cell array using the first parity data. The main data includes a plurality of data bits divided into a plurality of sub codeword groups. The ECC includes a plurality of column vectors divided into a plurality of code groups corresponding to the sub codeword groups. The column vectors have elements configured to restrict a location of a sub codeword group in which a mis-corrected bit occurs, in which the mis-corrected bit is generated due to error bits in the main data (abstract).
However CHA et al. do not explicitly teach generating common test bits by comparing the parity bits of at least two of the banks, and generating individual test bits for each of the banks by comparing bits of the write data with the common test bits; writing the write data to the normal cell region and writing the individual test bits to a parity cell region within a corresponding bank as recited in the independent claims 1, 8 and 12.

Tran et al. (US 20120192027 A1) teach that the invention is a memory system having two memory banks which can store and recall with memory error detection and correction on data of two different sizes. For writing separate parity generators form parity bits for respective memory banks. For reading separate parity detector/generators operate on data of separate memory banks (abstract).
However Tran et al. do not explicitly teach generating common test bits by comparing the parity bits of at least two of the banks, and generating individual test bits for each of the banks by comparing bits of the write data with the common test bits; writing the write data to the normal cell region and writing the individual test bits to a parity cell region within a corresponding bank as recited in the independent claims 1, 8 and 12.

YAMAZAKI et al. (US 20150019933 A1) teach that a memory controller includes a control unit configured to determine a storage location on a nonvolatile memory every unit data having a constant data length to be written into the nonvolatile memory, a plurality of parity storage units, an access control unit configured to select one parity storage unit on the basis of the storage location, and an XOR operation unit that performs an XOR operation every bit location by using the input unit data and data stored in the selected parity storage unit and stores an operation result of the XOR operation into the selected parity storage unit. Unit data is written into the nonvolatile memory. If the number of unit data which are input has reached a predetermined number, the operation result of the XOR operation stored in the parity storage unit is written into the nonvolatile memory (abstract).
However YAMAZAKI et al. do not explicitly teach generating common test bits by comparing the parity bits of at least two of the banks, and generating individual test bits for each of the banks by comparing bits of the write data with the common test bits; writing the write data to the normal cell region and writing the individual test bits to a parity cell region within a corresponding bank as recited in the independent claims 1, 8 and 12.

MOYER (US 20100251036 A1) teaches that a cache includes a plurality of cache lines, where each cache line includes a detection type field, corresponding cache data field, a detection field, and a corresponding tag field. The detection type field indicates an error detection scheme from a plurality of error detection schemes currently in use for the corresponding cache data field. One example of an error detection scheme is a multiple bit error detection scheme (e.g. an error detection coding (EDC) or an error correction coding (ECC)). Another type is a single bit error detection scheme (e.g. parity error detection). The detection bits field stores parity bits if parity error detection is used. The detection bits field stores checking bits if EDC coding is used (abstract).
However MOYER does not explicitly teach generating common test bits by comparing the parity bits of at least two of the banks, and generating individual test bits for each of the banks by comparing bits of the write data with the common test bits; writing the write data to the normal cell region and writing the individual test bits to a parity cell region within a corresponding bank as recited in the independent claims 1, 8 and 12.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, 

the independent claims 1, 8 and 12 are allowable over the prior arts of record. Claims 2-7, 9-11 and 13-16 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-16 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson (US 20010018729 A1, date published: 2001-08-30) discloses that a system and method for storage medium group parity protection stores data files and related parity information asynchronously on an array of storage media. Data files can be stored asynchronously, or synchronously in stripes as in Redundant Arrays of Inexpensive Tapes (RAIT) technology, but related parity information is stored asynchronously with respect to the data files. Regions of the storage media are preferably organized into protection groups for which parity information is generated. Parity information is generated on line as data files are stored and maintained in active memory. Once a protection group is filled, the parity information is migrated to more permanent backup storage. As one example, regions of an array of N storage media can constitute a protection group, and once the regions in the protection group are filled with data, parity data for the protection group is migrated from active memory to more permanent backup storage (abstract).

NARITOMI et al. (US 20080229169 A1, date published: 2008-09-18) disclose a data recovery circuit for recovering data from a parity error without entirely rewriting the data. A write circuit is connected to memory regions including an actual data region and a copy region. A first parity generation circuit writes actual data with even parity to the actual data region. A second parity generation circuit writes backup data of the actual data with odd parity to the copy region. A read circuit reads data from the actual data region and the copy region. An even parity checker detects a parity error in the actual data based on the data read from the actual data region. An odd parity checker checks whether the data read from the copy region is backup data (abstract).

YOUN et al. (US 20150089327 A1, date published: 2015-03-26) teach that the semiconductor memory device includes a memory cell array and an error correction code (ECC) circuit. The memory cell array is divided into a first memory region and a second memory region. Each of the first and second memory regions includes a plurality of pages each page including a plurality of memory cells connected to a word line. The ECC circuit corrects single-bit errors of the first memory region using parity bits. The first memory region provides a consecutive address space to an external device by correcting the single-bit errors using the ECC circuit and the second memory region is reserved for repairing at least one of a first failed page of the first memory region or a second failed page of the second memory region (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111